DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive. Regarding the 101 rejection, the applicant amended Claims 1, 8, and 15 to disclose “identifying whether a tip-over condition for the second vehicle is present based, at least in part, on one or more of the second wind direction relative to the second vehicle or the second wind speed relative to the second vehicle; and triggering, based on identifying that a tip-over condition for the second vehicle is present, transmission of a signal to an operator of the first vehicle indicating that the tip-over condition for the second vehicle is present.” The first limitation of “identification of a tip-over condition” would be considered both a mathematical and mental processes concept. The mathematical process would be a combination of mathematical relationships (organizing information and manipulation of information through mathematical correlations) and mathematical formulas and equations (exceeding of a threshold). Regarding mental processes, “identification of a tip-over condition.” falls within the examples of concepts performed in the human mind (observations, evaluations and judgements). Further, “Triggering…transmission of a signal…” is considered to merely be an insignificant extra solution activity. It is for these reasons that the examiner maintains the rejection. 
Regarding the 102 and 103 rejection, the applicant discloses that the Arras reference fails to disclose the determination of a first wind speed and direction relative to a first vehicle and the absolute of both direction and speed relative to the ground. He also mentions that the disclosure of the vehicle traveling in opposite direction indicates it is not of the same consist. The examiner respectfully disagrees. The applicant discloses “a first wind direction relative to a first vehicle.” This is interpreted by the examiner as the first vehicle used to determine the wind first which could be any vehicle. Arras discloses steps a) – d), more specifically step d (Calculating the magnitude and direction of the prevailing side wind due to the measurement data from step a)) [0010]. Magnitude is a measurement and wind’s unit of measurement is the knot (an indication of speed). This measurement is being taken by the sensors on the vehicle which means this measurement is relative to the vehicle. Arras goes on to further disclose “​It is likewise considered advantageous if in step g) wind measurement data determined in step g) of at least one further rail vehicle, which in particular travels in the same direction… In this case, it is possible to obtain, essentially in real-time, measurement data via side wind for the immediately ahead track section [0029]; The above-mentioned object is also achieved by an End car of a rail vehicle with a detection device for side wind measurement data on at least one first lateral surface section of the End car, a detection device for a speed of the Rail vehicle [0014; 0035], and Lastly, Arras discloses “measurement results from stationary wind measurement devices in the vicinity of the track section can also be included in the prognosis. In general, it is advantageous to have any information from the side wind profile which has just been measured currently, or even earlier side wind profiles with regard to Side wind loads along the track for the prediction. It is for these reasons, the examiner maintains the rejections.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method, comprising: determining, by a controller, a first wind direction relative to a first vehicle; determining, by the controller, a first wind speed relative to the first vehicle; calculating, by the controller, an absolute wind direction relative to ground using the first wind direction relative to the first vehicle; calculating, by the controller, an absolute wind speed relative to the ground using the first wind speed relative to the first vehicle; calculating, by the controller, a second wind direction relative to a second vehicle using the absolute wind direction; calculating, by the controller, a second wind speed relative to the second vehicle using the absolute wind speed, wherein a front end of the first vehicle and a front end of the second vehicle face different directions; identifying whether a tip-over condition for the second vehicle is present based, at least in part, on one or more of the second wind direction relative to the second vehicle or the second wind speed relative to the second vehicle; and triggering, based on identifying that a tip-over condition for the second vehicle is present, transmission of a signal to an operator of the first vehicle indicating that the tip-over condition for the second vehicle is present. The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “determining, by a controller, a first wind direction relative to a first vehicle; determining, by the controller, a first wind speed relative to the first vehicle; calculating, by the controller, an absolute wind direction relative to ground using the first wind direction relative to the first vehicle; calculating, by the controller, an absolute wind speed relative to the ground using the first wind speed relative to the first vehicle; calculating, by the controller, a second wind direction relative to a second vehicle using the absolute wind direction; and calculating, by the controller, a second wind speed relative to the second vehicle using the absolute wind speed, wherein a front end of the first vehicle and a front end of the second vehicle face different directions” are treated by the Examiner as belonging to mathematical concept grouping, whereas, “identifying whether a tip-over condition for the second vehicle is present based, at least in part, on one or more of the second wind direction relative to the second vehicle or the second wind speed relative to the second vehicle” would be considered both  mathematical and mental process grouping. “Triggering, based on identifying that a tip-over condition for the second vehicle is present, transmission of a signal to an operator of the first vehicle indicating that the tip-over condition for the second vehicle is present” is merely an insignificant extra solution activity.
Similar limitations comprise the abstract ideas of Claims 8 and 15.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a controller;
In Claim 8: processors, a memory;
In Claim 15: computer-readable storage media, a processor.
The additional element in the preamble of “a controller, a memory, and computer-readable storage media” are not qualified for a meaningful limitation because they represent a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception.  A processor/processors (generic processor) are generally recited and are not qualified as particular machines.  
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-7, 9-14, and 16-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arras Burkhard (WO2007048765, 05-03-2007).
	Regarding Claim 1, Arras teaches a method [0001], comprising: determining, by a controller (fig. 3, MEV), a first wind direction relative to a first vehicle [0010]; determining, by the controller, a first wind speed relative to the first vehicle [0010]; calculating, by the controller, an absolute wind direction relative to ground using the first wind direction relative to the first vehicle; calculating, by the controller, an absolute wind speed relative to the ground using the first wind speed relative to the first vehicle ([0010-0011]; [0038]); calculating, by the controller, a second wind direction relative to a second vehicle using the absolute wind direction, wherein the first vehicle and the second vehicle are part of a same consist [0002; 0014; 0035]; calculating, by the controller, a second wind speed relative to the second vehicle using the absolute wind speed [0046], wherein a front end of the first vehicle and a front end of the second vehicle face different directions [0014], [0056, 0059]; identifying whether a tip-over condition for the second vehicle is present based, at least in part, on one or more of the second wind direction relative to the second vehicle or the second wind speed relative to the second vehicle; and triggering, based on identifying that a tip-over condition for the second vehicle is present, transmission of a signal to an operator of the first vehicle indicating that the tip-over condition for the second vehicle is present [0013], [0033-0045].
	Regarding Claim 2, Arras teaches the method of Claim 1, wherein: the first vehicle is a locomotive of a train; and the second vehicle is a rail car connected to the locomotive of the train [0002], [0044-0046], [0056,0059].
Regarding Claim 3, Arras teaches the method of Claim 1, further comprising: determining, by the controller, track information for a track, wherein the track information comprises track geometry [0011-0013], measurements are carried out and stored, in association with the track section as location coordinate (Examiner’s Note: track is broken up into known section)),  a location of the first vehicle on the track, and a location of the second vehicle on the track ([0031], data from two rail vehicles…from predetermined points on the track); calculating, by the controller, an orientation of the second vehicle using the track information; and calculating, by the controller, the second wind speed relative to the second vehicle using the orientation of the second vehicle [0056]. 
Regarding Claim 4, Arras teacher the method of Claim 3, wherein determining the track information comprises one or more of the following: receiving the track information from a track database; querying a computer associated with the first vehicle to collect the track information from the track database; storing a time-history of one or more compass readings for the first vehicle; and storing a time-history of GPS data for the first vehicle [0013], [0029], [0030-0032], [0058-0059].
Regarding Claim 6, Arras teaches the method of Claim 1, further comprising predicting tip over of the second vehicle using one or more of the following: the second wind direction; the second wind speed; vehicle type information for the second vehicle; and a weight of the second vehicle. [0003-0006]; [0031].
Regarding Claim 7, Arras teaches the method of Claim 1, further comprising receiving, by the controller, one or more wind pressures from one or more probes coupled to the first vehicle [0010].

Regarding Claim 8, Arras teaches a system comprising one or more processors and a memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations ([0037]; [0049]; Fig 2) comprising: determining a first wind direction relative to a first vehicle [0010]; determining a first wind speed relative to the first vehicle [0010]; calculating an absolute wind direction relative to ground using the wind direction relative to the vehicle; calculating an absolute wind speed relative to the ground using the wind speed relative to the first vehicle([0010-0011]; [0038]); calculating a second wind direction relative to a second vehicle using the absolute wind direction [0046, wherein the first vehicle and the second vehicle are part of a same consist [0002; 0014; 0035]; calculating, by the controller, a second wind speed relative to the second vehicle using the absolute wind speed [0046], wherein a front end of the first vehicle and a front end of the second vehicle face different directions [0014], [0056, 0059]; identifying whether a tip-over condition for the second vehicle is present based, at least in part, on one or more of the second wind direction relative to the second vehicle or the second wind speed relative to the second vehicle; and triggering, based on identifying that a tip-over condition for the second vehicle is present, transmission of a signal to an operator of the first vehicle indicating that the tip-over condition for the second vehicle is present [0013], [0033-0045].


	Regarding Claim 9, Arras teaches the method of Claim 8, wherein: the first vehicle is a locomotive of a train; and the second vehicle is a rail car connected to the locomotive of the train [0002], [0044-0046], [0056,0059].
	Regarding Claim 10, Arras teaches the method of Claim 8, further comprising: determining the track information for a track, wherein the track information comprises track geometry [0011-0013], measurements are carried out and stored, in association with the track section as location coordinate (Examiner’s Note: track is broken up into known section)),  a location of the first vehicle on the track, and a location of the second vehicle on the track ([0031], data from two rail vehicles…from predetermined points on the track); calculating, by the controller, an orientation of the second vehicle using the track information; and calculating, by the controller, the second wind speed relative to the second vehicle using the orientation of the second vehicle [0056]. 
Regarding Claim 11, Arras teacher the method of Claim 8, wherein determining the track information comprises one or more of the following: receiving the track information from a track database; querying a computer associated with the first vehicle to collect the track information from the track database; storing a time-history of one or more compass readings for the first vehicle; and storing a time-history of GPS data for the first vehicle [0013], [0029], [0030-0032], [0058-0059].
Regarding Claim 13, Arras teaches the method of Claim 8, further comprising predicting tip over of the second vehicle using one or more of the following: the second wind direction; the second wind speed; vehicle type information for the second vehicle; and a weight of the second vehicle. [0003-0006]; [0031].
Regarding Claim 14, Arras teaches the method of Claim 8, further comprising receiving, by the controller, one or more wind pressures from one or more probes coupled to the first vehicle [0010].

Regarding Claim 15, Arras teaches one or more computer-readable storage media embodying instructions that, when executed by a processor, cause the processor to perform operations ([0032]; [0037]; [0049]; Fig 2) comprising: determining a first wind direction relative to a first vehicle [0010]; determining a first wind speed relative to the first vehicle [0010]; calculating an absolute wind direction relative to ground using the wind direction relative to the vehicle; calculating an absolute wind speed relative to the ground using the wind speed relative to the first vehicle([0010-0011]; [0038]); calculating a second wind direction relative to a second vehicle using the absolute wind direction [0046], wherein the first vehicle and the second vehicle are part of a same consist [0002; 0014; 0035]; calculating, by the controller, a second wind speed relative to the second vehicle using the absolute wind speed [0046], wherein a front end of the first vehicle and a front end of the second vehicle face different directions [0014], [0056, 0059]; identifying whether a tip-over condition for the second vehicle is present based, at least in part, on one or more of the second wind direction relative to the second vehicle or the second wind speed relative to the second vehicle; and triggering, based on identifying that a tip-over condition for the second vehicle is present, transmission of a signal to an operator of the first vehicle indicating that the tip-over condition for the second vehicle is present [0013], [0033-0045].
	Regarding Claim 16, Arras teaches the method of Claim 15, wherein: the first vehicle is a locomotive of a train; and the second vehicle is a rail car connected to the locomotive of the train [0002], [0044-0046], [0056,0059].
	Regarding Claim 17, Arras teaches the method of Claim 15, further comprising: determining the track information for a track, wherein the track information comprises track geometry [0011-0013], measurements are carried out and stored, in association with the track section as location coordinate (Examiner’s Note: track is broken up into known section)),  a location of the first vehicle on the track, and a location of the second vehicle on the track ([0031], data from two rail vehicles…from predetermined points on the track); calculating, by the controller, an orientation of the second vehicle using the track information; and calculating, by the controller, the second wind speed relative to the second vehicle using the orientation of the second vehicle [0056]. 
Regarding Claim 18, Arras teacher the method of Claim 15, wherein determining the track information comprises one or more of the following: receiving the track information from a track database; querying a computer associated with the first vehicle to collect the track information from the track database; storing a time-history of one or more compass readings for the first vehicle; and storing a time-history of GPS data for the first vehicle [0013], [0029], [0030-0032], [0058-0059].
Regarding Claim 20, Arras teaches the method of Claim 15, further comprising predicting tip over of the second vehicle using one or more of the following: the second wind direction; the second wind speed; vehicle type information for the second vehicle; and a weight of the second vehicle. [0003-0006]; [0031].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arras, in view of Raab Markus (WO2004109326A1, 12-16-2004).

Regarding Claim 5, Arras teaches all the claim limitations of claim 1. Arras further teaches track information ([0031], location and wind data), but fails to specifically teach calculating, by the controller, a relative angle between the first vehicle and a last vehicle connected to the first vehicle using one or more of the following: a distance between the first vehicle and the second vehicle; a bend radius of a track, wherein the first vehicle, the second vehicle, and the last vehicle are on the track; and a bend angle of the track; and calculating, by the controller, the second wind speed relative to the second vehicle using the relative angle between the first vehicle and the last vehicle. However, in a related field, Raab teaches calculating, by the controller, a relative angle between the first vehicle and a last vehicle connected to the first vehicle using one or more of the following: a distance between the first vehicle and the second vehicle (On the basis of the detected distance, the evaluation unit determines an angle variable that describes an angle between the longitudinal axis of the trailer and the longitudinal axis of the motor vehicle; Fig. 1a, 1b, Abstract). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Arras to incorporate the teachings of Raab by including: the calculation of a relative angle between two vehicles in order to determine if there is a tip over condition present. 
	
Regarding Claim 12, Arras teaches all the claim limitations of claim 8. Arras further teaches track information ([0031], location and wind data), but fails to specifically teach calculating, by the controller, a relative angle between the first vehicle and a last vehicle connected to the first vehicle using one or more of the following: a distance between the first vehicle and the second vehicle; a bend radius of a track, wherein the first vehicle, the second vehicle, and the last vehicle are on the track; and a bend angle of the track; and calculating, by the controller, the second wind speed relative to the second vehicle using the relative angle between the first vehicle and the last vehicle. However, in a related field, Raab teaches calculating, by the controller, a relative angle between the first vehicle and a last vehicle connected to the first vehicle using one or more of the following: a distance between the first vehicle and the second vehicle (On the basis of the detected distance, the evaluation unit determines an angle variable that describes an angle between the longitudinal axis of the trailer and the longitudinal axis of the motor vehicle; Fig. 1a, 1b, Abstract). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Arras to incorporate the teachings of Raab by including: the calculation of a relative angle between two vehicles in order to determine if there is a tip over condition present.
Regarding Claim 19, Arras teaches all the claim limitations of claim 15. Arras further teaches track information ([0031], location and wind data), but fails to specifically teach calculating, by the controller, a relative angle between the first vehicle and a last vehicle connected to the first vehicle using one or more of the following: a distance between the first vehicle and the second vehicle; a bend radius of a track, wherein the first vehicle, the second vehicle, and the last vehicle are on the track; and a bend angle of the track; and calculating, by the controller, the second wind speed relative to the second vehicle using the relative angle between the first vehicle and the last vehicle. However, in a related field, Raab teaches calculating, by the controller, a relative angle between the first vehicle and a last vehicle connected to the first vehicle using one or more of the following: a distance between the first vehicle and the second vehicle (On the basis of the detected distance, the evaluation unit determines an angle variable that describes an angle between the longitudinal axis of the trailer and the longitudinal axis of the motor vehicle; Fig. 1a, 1b, Abstract). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Arras to incorporate the teachings of Raab by including: the calculation of a relative angle between two vehicles in order to determine if there is a tip over condition present.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863       

/NATALIE HULS/Primary Examiner, Art Unit 2863